DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/18/2019.
Claims 1-17 are pending for consideration.

Claim Objections
Claim 12 is objected to because of the following informalities:
	Regarding claim 12, “sing” should be “using”.
	Appropriate corrections are required.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 recites “performing a next streaming computation of the streaming computation task on the data segment xi using the received intermediate result ui-1”.  The limitation is indefinite since it is unclear how the computation is performed when “i” is 0 (at the first storage device) since the intermediate result of ui-1 is not defined.
	The dependent claims 2-4 are rejected for the same reason as the dependent claim 1 since they do not cure the indefiniteness of claim 1.
	Claims 11 and 17 recite “selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment”. It is unclear how a combinational storage device is selected because the selected permutation pk is for 1 permutation of m devices.  This permutation can include from 1 to m devices, not a single device.  As a result, it is unclear how the combinational storage device is selected from a list of devices.	For the purpose of prior examination, the claims are interpreted as best understood.
	Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-5 are directed to a host-assisted method for accelerating a streaming computation task which is a process. The claims are directed to statutory categories.		Claims 6-12 are directed to a method for reducing resource contention while performing a plurality of streaming computation tasks in a system including a host coupled to a plurality of computational storage devices which is a process. The claims are directed to statutory categories.
		Claims 13-17 are directed to a storage system for performing a streaming computation task which is a system. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1, 6 and 13 recite the following limitations which have been identified as reciting a Mental Process:		Claim 1 recites “… performing a next streaming computation of the streaming computation task on the data segment xi using the received intermediate result ui-1 to generate an intermediate result ui of the streaming computation task”. Claim i using the received intermediate result ui-1 to generate an intermediate result ui of the streaming computation task”.  Performing a computation and randomly choose a storage device are mental process of mathematical computation that can be performed with or without pen and paper that are merely being applied onto a general purpose computer using generic hardware.
	Claim 1 further recites “ … storing a plurality of data segments x to be processed for the streaming computation task among a plurality of computational storage devices;
at the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored: receiving, from a host, an intermediate result ui-1 of the streaming computation task; … ; and sending the intermediate result ui of the streaming computation task to the host”. Claim 6 further recites “for each of the plurality of streaming computation tasks: for each data segment of a plurality of data segments to be processed for the streaming computation task: storing the data segment to be processed for the streaming computation task in the randomly chosen computational storage device.” Claim 13 further recites “a plurality of computational storage devices for storing a plurality of data segments x to be processed for the streaming computation task; and a host coupled to the plurality of computational storage devices, wherein, the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored is configured to: receive, from the host, an intermediate result ui-1 of the streaming computation task; and send the intermediate i of the streaming computation task to the host.” Receiving, sending and storing are basic human data gathering activities that are merely being applied onto a general purpose computer using generic hardware.  They’re insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As a result, the claims are directed to the abstract idea.
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
	Independent claim 1 recites “ … storing a plurality of data segments x to be processed for the streaming computation task among a plurality of computational storage devices; at the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored: receiving, from a host, an intermediate result ui-1 of the streaming computation task; … ; and sending the intermediate result ui of the streaming computation task to the host”. Independent claim 6 recites “for each of the plurality of streaming computation tasks: for each data segment of a plurality of data segments to be processed for the streaming computation task: storing the data segment to be processed for the streaming computation task in the randomly chosen computational storage device.” Independent claim 13 recites “a plurality of computational storage devices for storing a plurality of data segments x to be processed for the streaming computation task; and a host coupled to the plurality of computational storage devices, wherein, the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored is configured to: receive, from the host, an intermediate result ui-1 of the streaming i of the streaming computation task to the host”. A plurality of computational storage devices and a host are general purpose hardware.  Receiving, sending and storing are basic human data gathering activities that are merely being applied onto a general purpose computer using generic hardware.  They’re insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception. As a result, the claims remained abstract idea.
		Step 2B significantly more:
Independent claim 1 recites “ … storing a plurality of data segments x to be processed for the streaming computation task among a plurality of computational storage devices; at the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored: receiving, from a host, an intermediate result ui-1 of the streaming computation task; … ; and sending the intermediate result ui of the streaming computation task to the host”. Independent claim 6 recites “for each of the plurality of streaming computation tasks: for each data segment of a plurality of data segments to be processed for the streaming computation task: storing the data segment to be processed for the streaming computation task in the randomly chosen computational storage device.” Independent claim 13 recites “a plurality of computational storage devices for storing a plurality of data segments x to be processed for the streaming computation task; and a host coupled to the plurality of computational storage devices, wherein, the computational storage device in which a next data i to be processed for the streaming computation task is stored is configured to: receive, from the host, an intermediate result ui-1 of the streaming computation task; and send the intermediate result ui of the streaming computation task to the host”. A plurality of computational storage devices and a host are general purpose hardware.  Plural of data segments are common elements in the art.  Receiving, sending and storing are basic human data gathering activities that are merely being applied onto a general purpose computer using generic hardware.  They’re insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole are not significantly more than abstract ideas. As a result, the claims remained abstract idea.
	Regarding dependent claims 2, 12, and 14, claim 2 recites “…receiving, from the host, the intermediate result ui of the streaming computation task; performing a next streaming computation of the streaming computation task on the data segment xi+1 using the received intermediate result ui to generate an intermediate result ui+1 of the streaming computation task; and sending the intermediate result ui+1 of the streaming computation task to the host.”; claim 12 recites “… receiving, from the host, an intermediate result of the streaming computation task; performing a next streaming computation of the streaming computation task on the data segment sing the received intermediate result to generate an intermediate result of the streaming computation task; and sending the intermediate result of the streaming computation task to the host.”; and claim 14 recites “… receive, from the host, the intermediate result ui of the i+1 using the received intermediate result ui to generate an intermediate result ui+1 of the streaming computation task; and send the intermediate result ui+1 of the streaming computation task to the host.”. Receiving, sending and storing are basic human data gathering activities that are merely being applied onto a general purpose computer using generic hardware. They’re insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Performing a computation based on some data recited in a high level of generality is merely a mathematical operation, which is an abstract idea.  When considered individually or as an ordered combination, the claims as a whole do not improve on current technology as can be seen by prior art rejection and are not significantly more than abstract ideas. As a result, the claims remained abstract ideas.

	Regarding claim 3, the claim recites “… the plurality of data segments x are processed in sequence for the streaming computation task”.  Performing one task after another is basic human activities being applied on a conventional computer using generic hardware.  When considered individually or as in ordered combination, the claim as a whole do not integrate the abstract idea into a practical application and is not significantly more than an abstract idea.  As a result, the claim is directed to abstract idea.

Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). When considered individually or as in ordered combination, the claim as a whole do not integrate the abstract idea into a practical application and is not significantly more than an abstract idea.  As a result, the claim is directed to abstract idea.	Regarding claims 5 and 15, claim 5 recites “… randomly storing the plurality of data segments x to be processed for the streaming computation task in the plurality of computational storage devices”; and claim 15 recites “… the plurality of data segments x to be processed for the streaming computation task in the plurality of computational storage devices are randomly stored in the plurality of computational storage devices. “.  Storing is a basic human active of data gathering.  It is insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Randomly storing data is a common human activity where things are stored without order or pattern.  As can be seen in prior art rejection, this does not improve on existing technology.  When considered individually or as in ordered combination, the claim as a whole do not integrate the abstract idea into a practical application and is not significantly more than an abstract idea.  As a result, the claim is directed to an abstract idea.

	Regarding claim 7, the claim recites “… maintaining, by the host, a record of the computational storage device in which each data segment is stored”.  Keeping record is merely organizing and storing of information that can be done by a person of ordinary skill in the art with or without pen and paper; that is merely being applied onto a convention computer using generic hardware. They are insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Using an index to keep track of a host is a conventional and routine method to keep track of items, see Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).  When considered individually or as an ordered combination, the claims as a whole do not improve on current technology as can be seen by prior art rejection and are not significantly more than abstract ideas. As a result, the claims remained abstract ideas.

	Regarding claim 8, the claim recites “performing the plurality of streaming computation tasks concurrently”.  Performing a computation is a mental process that can be done by a person of ordinary skill in the art with or without pen and paper; that is merely being applied onto a convention computer using generic hardware.  Performing them concurrently is a common human activity where many people performing a similar tasks in a same time.  When considered individually or as an ordered combination, the claims as a whole do not improve on current technology as can be seen by prior art 

	Regarding claims 9-11, and 16-17, claim 9 recites “… randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1”; claim 10 recites “… maintaining a record, by the host, of the index h associated with each data segment”; claim 11 recites “… randomly choosing, by the host, an index k to randomly select a permutation pk of the computational storage devices; and selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment.”; claim 16 recites “… randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1; and storing the data segment in the computational storage device Sh”; and claim 17 claims “… randomly choosing, by the host, an index k to randomly select a permutation pk of the computational storage devices; selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment; and storing the data segment in the selected computational storage device”.  Selecting an item randomly is similar to as rolling a dice to select a number which corresponds to an object or an ordered set of items to be selected.  Selecting an ordered subset from all possible ordered subset is also a well-known and conventional idea that is bounded by mathematical operation.  This is  well-known and conventional idea, see MPEP 2106.05(d) and Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirota  et al. (US 8819106 B1, hereinafter as Sirota).

	Regarding claim 6, Sirota teaches a method for reducing resource contention while performing a plurality of streaming computation tasks in a system including a host coupled to a plurality of computational storage devices, comprising:
		for each of the plurality of streaming computation tasks (Sirota col. 9 lines 38-59: As previously noted, FIGS. 2A-2C illustrate examples of GUI screens and associated user-selectable controls that may be displayed to users by some embodiments of a DPE service to enable the users to specify configuration information for use in distributed execution of indicated programs and/or to track and optionally modify ongoing distributed program execution  (28) In particular, FIG. 2A illustrates a first group of information that may be displayed to a user as part of one or more screens of a provided GUI of the DPE service (e.g., as part of one or more Web pages), such as to enable the user to configure and initiate distributed execution of an indicated program):
			for each data segment of a plurality of data segments to be processed for the streaming computation task (Sirota col. 6 lines 23-61: … separate the indicated input data into multiple subsets for use by the multiple execution jobs):
				randomly choosing a computational storage device from the plurality of computational storage devices (Sirota col. 6 lines 23-61: the module 110 may simply select an appropriate quantity of computing nodes from any of the available computing nodes with sufficient resources, such as, for example, by randomly selecting from a pool of available computing nodes … separate the indicated program into multiple execution jobs to be executed on the multiple selected computing nodes … separate the indicated input data into multiple subsets for use by the multiple execution jobs); and
				storing the data segment to be processed for the streaming computation task in the randomly chosen computational storage device (Sirota col. 6 lines 23-61: … each execution job may include executing a full copy of the indicated program but on a particular subset of input data, while the other execution jobs similarly execute the full program copy functionality on other input data subsets;  Sirota col. 6 lines 62-67, col 7. Lines 1-31: … the execution jobs store various information locally on the computing nodes … ).

Regarding claim 7, Sirota teaches the method according to claim 6, further comprising maintaining, by the host, a record of the computational storage device in which each data segment is stored (Sirota Fig. 2C
    PNG
    media_image1.png
    639
    718
    media_image1.png
    Greyscale
; [Examiner note: column 210a shows the Node, which corresponds to the device, and column 210d, which corresponds to the data segment]).

the method according to claim 6, further comprising performing the plurality of streaming computation tasks concurrently (Sirota col. 6 lines 4-22: request immediate execution of one or more programs on a specified number of computing nodes and/or to schedule such execution at one or more future times, such that the DPESSM module 110 may initiate the requested execution on the specified number of computing nodes at a specified time or when one or more other specified criteria are satisfied (e.g., when it is determined that a specified number of computing nodes are available).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 10496335 B2, hereinafter Khan).

	Regarding claim 1, Khan teaches a host-assisted method for accelerating a streaming computation task, comprising:
storing a plurality of data segments x to be processed for the streaming computation task among a plurality of computational storage devices (Khan col. 12: lines 7-33: … Transform selection logic 302 may access the appropriate object(s) from namespace X and supply the object(s) to the appropriate transform module (e.g., one of XF1-XFn); [Examiner note: this is a process from 1 to n, as a result, a plural of n times are processed for this which results in plural of objects sent to plural of modules]);
		at the computational storage device in which a next data segment xi to be processed for the streaming computation task is stored:
			performing a next streaming computation of the streaming computation task on the data segment xi using the i-1 to generate an intermediate result ui of the streaming computation task ([the crossed over text is discussed below]; Khan col. 12: lines 7-33: The selected transform module generates a result 304 (which is passed through demultiplexer 306).  … ; Khan col. 14 lines 21-35: … Unique ID for a transformation type to be performed by transformation engine … if this value is set to “0” or other suitable value, the storage device will simply load the object specified in the corresponding row for a calculation specified by the next row (rather than perform a calculation on that object along with a previous intermediate result); Khan col. 14, lines 63-67, col. 15 lines 1-5: the order of computations/transformations performed is determined by the order of the objects specified in the command. For example, in the embodiment depicted, computation 1 would first be performed on object 0 and object 1 to generate a transformed object. Next, computation 2 would be performed on object 2 and the result of the first These sequential calculations would continue until computation n is performed on object n and the last intermediate result); and
			sending the intermediate result ui of the streaming computation task to the host (Khan col. 12 lines 7-33: if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result), the intermediate result may be fed through mux 308 back to the transform selection logic 302).
		Khan teaches the limitations of the claimed invention (see discussion above).
		Khan thus far does not yet disclose receiving, from a host, an intermediate result ui-1 of the streaming computation task.
		Khan further teaches the computation module sends an intermediate result back to the host (Khan col. 12 lines 7-33: … if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result), the intermediate result may be fed through mux 308 back to the transform selection logic 302; Fig. 3 
    PNG
    media_image2.png
    733
    1017
    media_image2.png
    Greyscale
) and the host supplying objects to the computation module (Khan col. 12: lines 7-33: … Transform selection logic 302 may access the appropriate object(s) from namespace X and supply the object(s) to the appropriate transform module; [Examiner note: transform selection logic 302 corresponds to the host]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan which teaches making computation result available to the host and supplying data from the host to a computation module, into the prior teaching of Khan that a computation module uses a prior computation result in calculation, to result in the limitation receiving, from a host, an intermediate result ui-1 of the streaming computation task; performing a next streaming computation of the streaming computation task on the data segment xi using the received intermediate result ui-1 to generate an intermediate result ui of the streaming computation task.
		One of ordinary skilled would be motivated to do so as combining various teachings of Khan it would work as the combining of teachings of Khan would have yield a predictable result to one of ordinary skill in the art.

Regarding claim 2, Khan teaches the method according to claim 1, further comprising:
	at the computational storage device in which a next data segment xi+1 to be processed for the streaming computation task is stored:
		receiving, from the host, the intermediate result ui of the streaming computation task (Khan col. 12 lines 7-33: if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result), the intermediate result may be fed through mux 308 back to the transform selection logic 302; the host supplying objects to the computation module (Khan col. 12: lines 7-33: … Transform selection logic 302 may access the appropriate object(s) from namespace X and supply the object(s) to the appropriate transform module; [Examiner note: this is the same limitation as in the parent claim 1, see rejection above of claim 1 for more information]);
		performing a next streaming computation of the streaming computation task on the data segment xi+1 using the received intermediate result ui to generate an intermediate result ui+1 of the streaming computation task ([the transform module generates a result 304 (which is passed through demultiplexer 306).  … ; Khan col. 14 lines 21-35: … Unique ID for a transformation type to be performed by transformation engine … if this value is set to “0” or other suitable value, the storage device will simply load the object specified in the corresponding row for a calculation specified by the next row (rather than perform a calculation on that object along with a previous intermediate result); Khan col. 14, lines 63-67, col. 15 lines 1-5: the order of computations/transformations performed is determined by the order of the objects specified in the command. For example, in the embodiment depicted, computation 1 would first be performed on object 0 and object 1 to generate a transformed object. Next, computation 2 would be performed on object 2 and the result of the first computation (i.e., the transformed object). These sequential calculations would continue until computation n is performed on object n and the last intermediate result); and
		sending the intermediate result ui+1 of the streaming computation task to the host (Khan col. 12 lines 7-33: … if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result), the intermediate result may be fed through mux 308 back to the transform selection logic 302).

Regarding claim 3, Khan teaches the method according to claim 1, wherein the plurality of data segments x are processed in sequence for the streaming computation task (Khan col. 12 lines 7-33: … object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result; Khan col. 14, lines 63-67, col. 15 lines 1-5: the order of computations/transformations performed is determined by the order of the objects specified in the command. For example, in the embodiment depicted, computation 1 would first be performed on object 0 and object 1 to generate a transformed object. Next, computation 2 would be performed on object 2 and the result of the first computation (i.e., the transformed object). These sequential calculations would continue until computation n is performed on object n and the last intermediate result.)

Regarding claim 4, Khan teaches the method according to claim 3, further comprising:
	repeating the receiving, performing, and sending, for each data segment x in sequence, at the computational storage device in which each data segment x to be processed for the streaming computation task is stored (Khan col. 14, lines 63-67, col. 15 lines 1-5: the order of computations/transformations performed is determined by the order of the objects specified in the command. For example, in the embodiment depicted, computation 1 would first be performed on object 0 and object 1 to generate a transformed object. Next, computation 2 would be performed on object 2 and the result of the first computation (i.e., the transformed object). These sequential calculations would continue until computation n is performed on object n and the last intermediate result.).

.

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Leida et al. (US 20130262443 A1, hereinafter Leida).
Regarding claim 5, Khan teaches the method according to claim 1.
		Khan does not teaches randomly storing the plurality of data segments x to be processed for the streaming computation task in the plurality of computational storage devices.
		Leida teaches randomly storing the plurality of data segments x to be processed for the streaming computation task in the plurality of computational storage devices (Leida [0085] If the data is randomly assigned to the different nodes, this approach will generally result in approximately uniform distribution of the workload of atom execution across the nodes; Leida [0199] For each grid node, the local ready atom will return only local results. These results are then fed to downstream atoms which execute normally (i.e. they run against data in the entire grid). As data is randomly assigned to storage nodes across the grid, this system will typically distribute the workload almost uniformly across the execution nodes).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leida 
		One of ordinary skilled would be motivated to do so as using Leida’s teaching would help uniformly distribute the workload among the computing modules and it would improve performance and reliability.

Regarding claim 15, the claim is a system claim corresponding to method claim 5.  The claim is rejected for the same reason as that of claim 5.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirota in view of Gujral et al. (US 20160239683 A1,hereinafter Gujral).
	Regarding claim 9, Sirota teaches the method according to claim 6.
		Sirota does not explicitly teach the details of wherein the plurality of computational storage devices includes m computational storage devices S0, Si, ..., Sm-1, wherein randomly choosing further comprises:
			randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1.
	Gujral teaches the plurality of computational storage devices includes m computational storage devices S0, Si, ..., Sm-1 (Gujral [0054] The computing device stores the plurality of fragments in a plurality of fragment stores (303)), wherein randomly choosing further comprises:
randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1 (Gujral [0054] The computing device stores the plurality of fragments in a plurality of fragment stores (303). The computing device 202 may select each fragment store 201a-c according to any process used to select a storage location from among a plurality of separate storage locations in memory. In some embodiments, the selection of the fragment stores 201a-c is random. For instance, the computing device 202 may randomly select a first fragment store from a plurality of fragment stores, and store a first fragment of the plurality of fragments in the first fragment store. The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gujral, which teaches select a store using a randomly generated index, into the teaching of Sirota to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both as both Gujral and Sirota teach distributing computing technology (Gujral [0031]), and using Gujral’s teaching helps provide the details on how to randomly select a device that Sirota teaches, but did not provide the details. Therefore, combining the prior art elements would yield predictable result.

the method according to claim 9, further comprising maintaining a record, by the host, of the index h associated with each data segment (Sirota Fig. 2C
    PNG
    media_image1.png
    639
    718
    media_image1.png
    Greyscale
; [Examiner note: column 210a shows the Node with label A, B, C and D.  They are equivalent to the index in the claimed invention]).

	Regarding claim 11, Sirota in view of Gujral teaches the method according to claim 6, wherein the plurality of computational storage devices includes m computational storage devices, and wherein there are a total of m! unique permutations pk of the computational storage devices ([Examiner note: m! unique permutations of pk of the computational storage devices are inherent properly established by math]), where k is an index given by k ∈  [1,m!], wherein randomly choosing further comprises:
		randomly choosing, by the host, an index k to randomly select a permutation pk of the computational storage devices (Gujral [0054] … The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store); and
		selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment (Gujral [0054] … The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gujral, which teaches select a store from a number of unique stores having unique numeric indices using a randomly generated index, into the teaching of Sirota to result in the limitations of the claimed invention ([Examiner note: each unique permutation of the devices have an unique index.  As a result, using Gurjal’s teaching to generate a 
		One of ordinary skilled would be motivated to do so as both as both Gujral and Sirota teach distributing computing technology (Gujral [0031]), and using Gujral’s teaching helps provide the details on how to randomly select a set of devices that Sirota teaches, but did not provide the details.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sirota in view of Khan.
Regarding claim 12, Sirota teaches the method according to claim 6.
Sirota does not explicitly teach for each of the plurality of streaming computation tasks:
		at the computational storage device in which a next data segment to be processed for the streaming computation task is stored:
		receiving, from the host, an intermediate result of the streaming computation task;
		performing a next streaming computation of the streaming computation task on the data segment sing the received intermediate result to generate an intermediate result of the streaming computation task; and
		sending the intermediate result of the streaming computation task to the host.
Khan teaches for each of the plurality of streaming computation tasks:
		at the computational storage device in which a next data segment to be processed for the streaming computation task is stored:
			performing a next streaming computation of the streaming computation task on the data segment using the  ([the crossed over text is discussed below]; Khan col. 12: lines 7-33: The selected transform module generates a result 304 (which is passed through demultiplexer 306).  … Khan col. 14 lines 21-35: … Unique ID for a transformation type to be performed by transformation engine … if this value is set to “0” or other suitable value, the storage device will simply load the object specified in the corresponding row for a calculation specified by the next row (rather than perform a calculation on that object along with a previous intermediate result); Khan col. 14, lines 63-67, col. 15 lines 1-5: the order of computations/transformations performed is determined by the order of the objects specified in the command. For example, in the embodiment depicted, computation 1 would first be performed on object 0 and object 1 to generate a transformed object. Next, computation 2 would be performed on object 2 and the result of the first computation (i.e., the transformed object). These sequential calculations would continue until computation n is performed on object n and the last intermediate result); and
			sending the intermediate result of the streaming computation task to the host (Khan col. 12 lines 7-33: if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result the intermediate result may be fed through mux 308 back to the transform selection logic 302).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan, which teaches computing using current data and prior intermediate computing result then send the result to a host, into the teaching of Sirota to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both as both Khan and Sirota teach distributing computing technology, and using Khan’s teaching would yield predictable result to one of ordinary skill in the art.
		The combination of Sirota and Khan thus far does not yet disclose receiving, from a host, an intermediate result of the streaming computation task.
		Khan further teaches the computation module sends an intermediate result back to the host (Khan col. 12 lines 7-33: if this result is an intermediate result (e.g., an object definition command may specify several sequential transforms to be performed in order to generate a final result, thus each result prior to the final result may be termed an intermediate result), the intermediate result may be fed through mux 308 back to the transform selection logic 302) and the host supplying objects to the computation module ; Khan col. 12: lines 7-33: … Transform selection logic 302 may access the appropriate object(s) from namespace X and supply the object(s) to the appropriate transform module).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan receiving, from a host, an intermediate result of the streaming computation task; performing a next streaming computation of the streaming computation task on the data segment xi using the received intermediate result ui-1 to generate an intermediate result ui of the streaming computation task.
		One of ordinary skilled would be motivated to do so as combining various teachings of Khan it would work as the combining of teachings of Khan would have yield a predictable result to one of ordinary skill in the art.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Leida and further in view of Gujral.
Regarding claim 16, Khan in view of Leida teaches the system according to claim 15.	
	Khan in view of Lieda does not explicitly teach wherein the plurality of computational storage devices includes m computational storage devices S0, Si, ..., Sm-1, wherein randomly storing further comprises, for each data segment:
	randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1; and
	storing the data segment in the computational storage device Sh.
	Gujral teaches the plurality of computational storage devices includes m computational storage devices S0, Si, ..., Sm-1 (Gujral [0054] The computing device stores the plurality of fragments in a plurality of fragment stores (303)), wherein randomly storing further comprises:
			randomly choosing, by the host, an index h given by h ∈ [1,m] to select a computational storage device Sh from the plurality of computational storage devices S0, Si, ..., Sm-1 (Gujral [0054] The computing device stores the plurality of fragments in a plurality of fragment stores (303). The computing device 202 may select each fragment store 201a-c according to any process used to select a storage location from among a plurality of separate storage locations in memory. In some embodiments, the selection of the fragment stores 201a-c is random. For instance, the computing device 202 may randomly select a first fragment store from a plurality of fragment stores, and store a first fragment of the plurality of fragments in the first fragment store. The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store); and
	storing the data segment in the computational storage device Sh (Gujral [0054] … the computing device 202 may randomly select a first fragment store from a plurality of fragment stores, and store a first fragment of the plurality of fragments in the first fragment store.).

		One of ordinary skilled would be motivated to do so as both as both Gujral and Khan teach distributing computing technology (Gujral [0031]), and using Gujral’s teaching helps provide the details on how to randomly select a device that Sirota teach, but did not provide the details.

	Regarding claim 17, Khan in view of Lieda teaches the system according to claim 15, wherein the plurality of computational storage devices includes m computational storage devices, and wherein there are a total of m! unique permutations pk of the computational storage devices devices ([Examiner note: m! unique permutations of pk of the computational storage devices are inherent properly established by math]).		Khan in view of Lieda does not explicitly disclose where k is an index given by k∈ [1,m], wherein randomly storing further comprises, for each data segment:
		randomly choosing, by the host, an index k to randomly select a permutation pk of the computational storage devices
		selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment; and
		storing the data segment in the selected computational storage.
 		Gujral teaches k is an index given by k∈ [1,m], wherein randomly storing further comprises, for each data segment:
			randomly choosing, by the host, an index k to randomly select a permutation pk of the computational storage devices (Gujral [0054] … The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store);
			selecting a combinational storage device from the randomly selected permutation pk of the computational storage devices for storing the data segment (Gujral [0054] … The computing device 202 may randomly select the first fragment store by maintaining in memory accessible to the computing device 202 a set of indices corresponding to fragment stores, generating a random number, and then mapping the random number to the set of indices to select a fragment store); and
			storing the data segment in the selected computational storage device (Gujral [0054] … the computing device 202 may randomly select a first ).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gujral, which teaches select a store from a number of unique stores having unique numeric indices using a randomly generated index, into the combined teaching of Khan and Lieda to result in the limitations of the claimed invention ([Examiner note: each unique permutation of the devices have an unique index.  As a result, using Gurjal’s teaching to generate a random index for the numbers of unique permutations, a unique permutation of the devices can be named or identified by the index]). 
		One of ordinary skilled would be motivated to do so as both as both Gujral and Khan teach distributing computing technology (Gujral [0031]), and using Gujral’s teaching helps provide the details on how to randomly select a set of devices that Sirota teaches, but did not provide the details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190294724 A1 - a distributed service layer maintains information regarding the current processing loads of the nodes, and distances between the nodes 104A-N in terms of experienced latency, which may not be consistent with network topology, identifies which nodes 104B-N are operational, parses query requests 116 to identify which nodes 104B-
US 20120182891 A1 - the process may be performed by implementing the Map and Reduce functions according to the subject of analysis. Furthermore, a more complicated and refined analysis result may be obtained by configuring one or more processes and connecting a result of a previous process to the input of a next process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


07/29/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162